Citation Nr: 0336905	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  01-08 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to Dependency and Indemnity Compensation pursuant 
to the provisions of 38 U.S.C.A. § 1318(b) (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
October 1945, with additional unverified service from 
November 1937 to November 1940.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In a decision of October 2002, the Board denied entitlement 
to service connection for the cause of the veteran's death, 
as well as basic eligibility for the receipt of educational 
assistance benefits under Chapter 35, Title 38 United States 
Code.  At that time, it was noted that a temporary stay 
existed on the adjudication of claims for Dependency and 
Indemnity Compensation pursuant to the provisions of 
38 U.S.C.A. § 1318(b).  That stay has now been removed.  
Accordingly, the Board will proceed with adjudication of the 
issue of entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318(b).  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify you if further action is required on your part.


REMAND

The appellant (the widow of the veteran) seeks entitlement to 
Dependency and Indemnity Compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318(b).  In that regard, it 
is argued that, for the 10 years prior to his death, the 
veteran suffered from "100 percent disability."

The Board observes that, during the pendency of this appeal, 
the Veterans' Claims Assistance Act of 2000 (VCAA) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  The VA has promulgated regulations to implement the 
provisions of this law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate her 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the appellant and her 
representative, if any, of any information and evidence 
necessary to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that, notwithstanding certain correspondence 
dated in February 2001, and a Statement of the Case issued in 
July of that same year, the RO has failed to provide the 
appellant and her representative with adequate notice of the 
VCAA, or of the information and evidence needed to 
substantiate her claim.  This lack of notice constitutes a 
violation of the appellant's due process rights.  
Accordingly, the case must be remanded to the RO in order 
that the appellant and her representative may be provided 
with such notice.

In light of the aforementioned, the case is REMANDED to the 
RO for the following action:

1.  The RO should review the veteran's 
claims file and ensure that all 
notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the appellant be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claim.  A general form 
letter prepared by the RO not 
specifically addressing the issue under 
consideration is not acceptable.  The RO 
must indicate which portion of that 
information and evidence, if any, is to 
be provided by the appellant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
appellant.  After the appellant and her 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also 
Quartuccio, supra), they should be given 
the opportunity to respond.

2.  The RO should then review the 
appellant's claim for Dependency and 
Indemnity Compensation pursuant to the 
provisions of 38 U.S.C.A. § 1318(b).  
Should the benefit sought on appeal 
remain denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and other legal 
precedent.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




